IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs March 2, 2004

                    STATE OF TENNESSEE v. ELROY GAINES

                  Direct Appeal from the Criminal Court for Shelby County
                            No. 01-03286    Chris Craft, Judge



                   No. W2003-01442-CCA-R3-CD - Filed March 30, 2004


A Shelby County jury convicted the defendant of aggravated sexual battery. The trial court
sentenced the defendant as a career offender to thirty years. The defendant contends on appeal that
the evidence is insufficient to support his conviction. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOE G. RILEY , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN EVERETT
WILLIAMS, JJ., joined.

Tony N. Brayton (on appeal), Mary K. Kent (at trial), and Robert H. Gowen (at trial), Assistant
Public Defenders, for the appellant, Elroy Gaines.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Steve Jones, Assistant District Attorney General,
for the appellant, State of Tennessee.

                                            OPINION

        The thirty-five-year-old victim, Renita Brown, testified that on July 14, 2000, she left her
mother’s residence with the defendant in order to purchase marijuana. She stated the defendant
grabbed her and pulled her into an alley and, when she started screaming, punched her in the eye.
Brown testified the defendant took her to a park where he choked her and made her perform oral sex
on him. She stated the defendant forced her to accompany him to an empty house, where the
defendant again forced her to perform oral sex on him. Brown stated she had oral sex with the
defendant because he threatened to kill her with a brick he was holding. She stated the defendant
beat her with his fist on her legs, choked her, covered her mouth with his hand, and forced her to
have vaginal intercourse “for hours” before she finally “passed out.” Brown was subsequently
treated for her injuries at Memphis Regional Medical Center and by a nurse from the Memphis
Sexual Assault Resource Center.
       Paulina Perkins, the victim’s mother, testified that on the morning of July 14, the victim
appeared at her house bruised and bleeding with her clothes “tore off of her.” Perkins stated the
victim said she had been beaten by the defendant.

        Sholar Howard, a forensic nurse with the Memphis Sexual Assault Resource Center, testified
she examined the victim on the morning following her assault. The victim had a contusion on her
forehead, a swollen and bruised left eye, bruises on both sides of both arms, and a very large wound
on her right hip. Howard testified she was unable to perform a genital examination on the victim
because there was “so much swelling” and the victim’s genital area was “very tender and very
painful.” She stated the victim’s injuries were consistent with a forcible rape having occurred within
the past day. Howard collected a sample of the victim’s vaginal fluid, which was sent to the
Tennessee Bureau of Investigation for analysis.

        Donna Nelson, a forensic scientist with the Tennessee Bureau of Investigation, testified she
performed the laboratory analysis comparing the fluid obtained from the victim’s vagina with a
sample of the defendant’s DNA. The sample taken from the victim’s vagina matched the DNA of
the defendant.

       The defendant testified that on the night of July 13, he saw the victim at a rooming house
where he went to cut up some cocaine. The defendant testified he and the victim went to another
house, smoked cocaine, and had consensual sexual intercourse. He testified he exchanged cocaine
with the victim in return for sex. The defendant stated he left the victim for a period of two and a
half hours in order to purchase drugs. He testified that when he returned to the house, he was told
by others at the house that “[the victim] is going to get you in a whole lot of trouble.” The defendant
stated he was told the victim had named him as the perpetrator of the recent murder of the
defendant’s nephew. The defendant testified he left the house with the victim, accused her of lying,
and slapped her. He admitted beating the victim but denied raping her.

        The defendant was indicted on two counts of aggravated kidnapping and two counts of
aggravated rape. The jury acquitted the defendant on three of the counts and found the defendant
guilty of the lesser-included offense of aggravated sexual battery on the other count. Specifically,
the jury found the defendant had unlawful sexual contact with the victim causing her bodily injuries.
See Tenn. Code Ann. § 39-13-504(a)(2).

                             SUFFICIENCY OF THE EVIDENCE

       The defendant contends the evidence at trial is insufficient to sustain his conviction for
aggravated sexual battery. The defendant specifically argues the record does not include any direct
evidence that the defendant engaged in sexual contact with the victim for the purpose of sexual
arousal or gratification. We disagree.




                                                 -2-
A. Standard of Review

        Where sufficiency of the evidence is challenged, the relevant question for an appellate court
is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime or crimes beyond a reasonable doubt.
Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d
560 (1979); State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). The weight and credibility of the
witnesses’ testimony are matters entrusted exclusively to the jury as the triers of fact. State v.
Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App.
1996).

B. Analysis

        Aggravated sexual battery, as applicable to the case at bar, is unlawful sexual contact with
a victim by the defendant resulting in bodily injury. Tenn. Code Ann. § 39-13-504(a)(2). “Sexual
contact” includes “the intentional touching of the victim’s . . . intimate parts . . . if that intentional
touching can be reasonably construed as being for the purpose of sexual arousal or gratification[.]”
Id. § 39-13-501(6). “Bodily injury includes a cut, abrasion, bruise, burn or disfigurement; physical
pain or temporary illness or impairment of the function of a bodily member, organ, or mental
faculty.” Id. § 39-11-106(a)(2).

        Viewing the evidence in a light most favorable to the state, as we must, there is
overwhelming evidence to support the conviction. A victim’s testimony alone is sufficient to
support a conviction for a sexual assault. State v. McKnight, 900 S.W.2d 36, 48 (Tenn. Crim. App.
1994). The victim testified the defendant first forced her to perform oral sex on him at a park. She
stated the defendant complained she was not “doing it right.” The victim also testified the defendant
attempted to have vaginal intercourse with her at the park and was unable to do so. At the
abandoned house, the defendant again forced the victim to perform oral sex and then committed a
vaginal assault, the latter being the basis for the conviction. The subsequent medical examination
of the victim revealed the defendant ejaculated and further revealed the victim suffered numerous
bodily injuries. Although the defendant denied responsibility, it was within the jury’s prerogative
to reject the defendant’s testimony. See State v. Vigil, 65 S.W.3d 26, 33 (Tenn. Crim. App. 2001).

         The defendant also contends the state failed to establish the sexual contact was for the
“purpose of sexual arousal or gratification.” See Tenn. Code Ann. § 39-13-501(6). His reliance
upon State v. Arnett, 49 S.W.3d 250, 262 (Tenn. 2001), State v. Kissinger, 922 S.W.2d 482, 490
(Tenn. 1996), and State v. Williams, 920 S.W.2d 247, 260 (Tenn. Crim. App. 1995), is misplaced.
These cases relate to the sentencing application of an enhancement factor for an offense “committed
to gratify the defendant’s desire for pleasure or excitement.” See Tenn. Code Ann. § 40-35-114(8)
(2003). Nevertheless, to the extent they might have some relevance to the sufficiency of the evidence
to support a conviction for aggravated sexual battery, we conclude the evidence in the case before
us was more than sufficient to allow a reasonable juror to conclude beyond a reasonable doubt that
the sexual contact was for sexual arousal or gratification. This issue lacks merit.



                                                   -3-
Accordingly, we affirm the judgment of the trial court.



                                              ____________________________________
                                              JOE G. RILEY, JUDGE




                                        -4-